DETAILED ACTION
This office action is in response to claims filed on 02/12/2021. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021, 04/06/2021, 01/13/2022, 03/02/2022, and 06/21/2022 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "least two stator modules arranged at a distance to each other, a rotor, and a control unit ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prüssmeier et al. US 20160241173 A1 (Hereinafter “Prüssmeier”).
Regarding Claim 14, Prüssmeier teaches a control unit (Fig. 1, 100) comprising a computing unit (Fig. 1, 140) and communication means (Fig. 1, 110), 
the communication means (Fig. 1, 110) being configured to read signals from position detectors of stator modules and to output control signals for the stator modules, 
the control unit being configured to output a control signal for controlling magnetic fields of the stator modules to the stator modules on the basis of the signals of the position detectors ([0069] For controlling the position of the rotor 20 along the stator 200, the operating device 40 of the control system 100 comprises a positional control module 144 and a current data generating module 146. The positional control module 144 receives the rotor position 154 from the position determining module 140 and determines, from the rotor position 154 and a predefined setpoint position of the rotor 20, a deviation of the rotor position 154 from the setpoint position. On the basis of the deviation, the positional control module 144 determines speed data 162 containing the speed to be adjusted of the rotor 20. In addition to the speed to be adjusted, the speed data 162 can comprise the rotor position 154) and a travel path predetermined for a rotor across a gap (Fig. 6, 508) arranged between two stator modules (Fig. 6, 501 & 502) in such a way that the magnetic fields generated by the stator modules are varied at least temporarily during a crossing of the gap ([0198]).
Regarding Claim 16, A planar drive system (Fig. 6, 500) comprising at least two stator modules (Fig. 6, 501 & 502) arranged at a distance to each other (Fig. 6, 508), a rotor (Fig. 6, 20), and a control unit (Fig. 1, 100) according to claim 14.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  wherein a first magnetic field generated is by the first stator module and a second magnetic field is generated by the second stator module, wherein the first magnetic field and the second magnetic field, respectively, hold the rotor in a vertical position at a distance from a surface of the first stator module and/or the second stator module, wherein the first magnetic field and/or the second magnetic field comprise a first magnetic field strength to maintain the rotor in the vertical position, wherein the first magnetic field and/or the second magnetic field are further used to change a horizontal position of the rotor, wherein the first stator module has a first close range adjacent to the gap, and wherein in the first close range, the first magnetic field has a second magnetic field strength, the second magnetic field strength being greater than the first magnetic field strength when the rotor is moved across the gap.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heshmat et al. US 6353273 B1 teaches Thus, a first pair of the coils 54a and 54c are diametrically opposite each other for effecting movement of the rotor 22 in a first direction, illustrated at 58, such as vertically, and a second pair of the coils 54b and 54d are diametrically opposite each other in a plane at right angles to the plane of the first pair for effecting movement of the rotor in a second direction, illustrated at 60, such as horizontally, which is normal to the first direction 58.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846